Citation Nr: 1311333	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  10-47 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota


THE ISSUE

Whether the appellant may be recognized as the surviving spouse of the Veteran for the purpose of entitlement to VA death benefits. 


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active military duty from October 1972 to November 1976. He died in November 2008. The appellant is a surviving former spouse. 

The appeal comes before the Board of Veterans' Appeals (Board) from a July 2010 decision letter of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in St. Paul, Minnesota.
 


FINDINGS OF FACT

1. The Veteran and the appellant were married in the State of Colorado in September 1977. 

2. The Veteran and the appellant were divorced in the State of Colorado in September 1994; the divorce decree for this divorce is final and was entered by a District Court judge at that time. 

3. The Veteran died in November 2008; his marital status at the time of his death was listed as divorced, and no surviving spouse was indicated. 

4. The evidence does not show that the September 1994 divorce decree was set aside by a court of competent jurisdiction due to fraud or misconduct prior to the Veteran's death in November 2008. 

5. The appellant and the Veteran were not married at the time of the Veteran's death, and had not remarried and could not be considered to have been remarried, based on common law, based on cohabitation with each other at any time after their divorce in September 1994. 


CONCLUSION OF LAW

The appellant may not be recognized as the surviving spouse of the Veteran for the purpose of entitlement to dependency and indemnity compensation. 38 U.S.C.A. §§ 101 , 103, 1102, 1304, 1541 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1 , 3.5, 3.50, 3.53, 3.205, 3.206 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases. If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied. There are some claims to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178   (2001).  Specifically, the VCAA has been held not to apply to claims that, as in this case, turn on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2   (2000).  Because the law and not the evidence is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  No further action is required pursuant to the VCAA. 



II. Claim for DIC Benefits as Surviving Former Spouse

The appellant contends that she is entitled to dependency and indemnity compensation (DIC) benefits as the surviving former spouse of the Veteran. 

Governing law provides that Dependency and Indemnity Compensation (DIC) benefits and non-service connected death pension benefits may be paid to the surviving spouse of a veteran if certain requirements are met.  38 U.S.C.A. §§ 1304, 1310, 1311, 1318, 1541 (West 2002). 

For VA benefits purposes, a marriage means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j). 

VA death benefits may be paid to a surviving spouse who was married to the veteran: (1) before the expiration of 15 years after the termination of the period of service in which the injury or disease causing the death of the veteran was incurred or aggravated; (2) for one year or more; or (3) for any period of time, if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§ 1102, 1304, 1541; 38 C.F.R. § 3.54. 

To be recognized as the Veteran's surviving spouse for the purpose of establishing entitlement to VA death benefits, the appellant must be a person of the opposite sex whose marriage to the veteran meets the requirements of 38 C.F.R. § 3.1(j)  and who was the spouse of a veteran at the time of the Veteran's death; the appellant must also have lived with the Veteran continuously from the date of marriage to the date of the Veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse; and the claimant cannot have remarried since the death of the Veteran and after September 19, 1962, or lived with another person of the opposite sex and held himself or herself out to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. §§ 3.50(b)(1), 3.53, 3.55.  These criteria are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334   (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met). 

The Court has held that one claiming to be the spouse of a Veteran has the burden to come forward with a preponderance of evidence of a valid marriage under the laws of the appropriate jurisdiction.  Aguilar v. Derwinski, 2 Vet. App. 21, 23   (1991). 

In this case, copies of State of Colorado records, here presumed valid and whose validity is not contested by the appellant, reflect all of the following: the Veteran and the appellant were married in the State of Colorado in September 1977; the Veteran and the appellant were divorced in the State of Colorado in September 1994; the divorce decree for their divorce is final and was entered by a District Court judge of the State of Colorado at that time; the Veteran died in the State of Colorado in November 2008; the Veteran's marital status at the time of his death was listed as divorced on the death certificate, and no surviving spouse was indicated. 

The evidence does not show that the September 1994 divorce decree was set aside by a court of competent jurisdiction at any time prior to the Veteran's death in November 2008.  The appellant has not contended that she was not divorced from the Veteran, and in her original claim for DIC benefits submitted in June 2010 she reports that she and the Veteran were divorced in September 1994.  The appellant does, however, contend that she should be entitled to DIC benefits because of her long marriage to the Veteran and because her separation from the Veteran was not her fault. 

The fault of the appellant's separation from the Veteran is not here at issue, and neither is the duration or any other characteristic of the appellant's valid marriage to the Veteran except for its termination in divorce.  The law in this matter is not equivocal.  Because the appellant and the Veteran were divorced prior to his death, and she has not contended that they thereafter remarried each other or otherwise thereafter reunited as a couple so as to potentially be considered to have been married by common law at the time of the Veteran's death, there is no material dispute as to the relevant facts in this case, and hence the applicable law alone is determinative.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).

Thus, because the appellant and the Veteran were not married at the time of the Veteran's death, and had not remarried each other or cohabitated with each other at any time after their divorce in September 1994, the appellant has no entitlement under the law to DIC benefits as a surviving spouse of the Veteran.  38 U.S.C.A. § 101(3); 38 C.F.R. §§ 3.50(b).

The Board is sympathetic to the appellant's assertions that the conduct of the Veteran during their marriage, and not actions of the appellant herself, led to their separation and divorce.  However, the Board is not at liberty to  come to a different determination in this case on that basis.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002 & Supp. 2012); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith 

(Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management  v. Richmond, 496 U.S. 414, 426 (1990)).



ORDER

The appellant's claim of entitlement to recognition as the surviving spouse of the Veteran for the purpose of entitlement to VA death benefits is denied. 



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


